Defendant appealed upon questions of law and upon the facts from a judgment of Supreme Court entered in the Office of the Clerk of Ulster County on September 13, 1945, which adjudged that plaintiff should recover from the defendant the sum of $12,720.30. On March 6, 1946, at a term of this court, that judgment was affirmed by a divided court (ante, p. 866). On March 7, 1946, a decision by the Court of Appeals in Ward v. Newburgh Savings Bank (295 N. Y. 766) was handed down. That case involves substantially the same facts as in the ease at bar. On March 12, 1946, this court vacated the judgment of affirmance in the ease at bar and directed a reargument for the May, 1946, Term (ante, p. 868). Plaintiff’s findings of fact numbered XIV, XVII, XXI, XXII, XXIII, XXIV, XXV and XXVI are reversed. Plaintiff’s conclusions *966of law numbered 1 to 17, inclusive, are reversed. Defendant’s requests to find and proposed rulings thereon, which appear in the record, are now approved and adopted. Judgment appealed from reversed and judgment ordered directing a dismissal of the complaint, with costs to the appellant. Hill, P. J., Heffernan, Brewster and Lawrence, JJ., concur; Foster, J., taking no part.